                                                                                 rrr
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA                          FsaeaBB
                                   Richmond Division
                                                                                                     W
                                                                             CLERK, U.S. DISTRICT COURT
                                                                                   RICHMOND. VA       '
JUSTIN PAUL WOODINGTON,

       Plaintiff,

                                                  Civil Action No.3:18CV693
                                           )
MRS. GOODE, etai.

       Defendants.


                              MEMORANDUM OPINION
       (Dismissing Action Without Prejudice for Failure to Serve Defendants)

       Plaintiff, proceeding pro se and informa pauperis, brings this action. Under

Federal Rule of Civil Procedure 4(m), Plaintiff has 90 days to serve the defendants.

Here, that period commenced on October 1, 2019. More than 90 days elapsed and

Plaintiff had not served the defendants. Accordingly, by Memorandum Order entered on

January 13, 2020, the Court directed Plaintiff, within eleven (11) days of the date of entry

thereof, to show good cause why the action should not be dismissed for his failure to

serve the defendants. Plaintiff has not responded to the January 13,2020 Memorandum

Order. Accordingly, the action will be dismissed without prejudice.

       An appropriate Order shall issue.

       It is so ORDERED.



                                                                       is/
                                                 Henry E. Hudson
Date:f;i2t aoao                                  Senior United States District Judge
Richmond, Virginia
